Montgomery, C. J.
This case presents a contest over the will of Augusta D. Gustafson, deceased. The will was contested on the ground of mental incapacity and undue influence. The circuit judge directed a verdict sustaining the will, and contestants have brought the case here for review on error.
When the evidence shows conclusively that deceased possessed sufficient capacity to make a will, and when the record fails to show undue influence, it is entirely proper for the trial court to direct a verdict. O'Connor v. Madison, 98 Mich. 183 (57 N. W. 105). Inasmuch as,, upon a careful reading of the record, we are all agreed that the state of the record justifies the action taken by the circuit judge in this case, we do not deem it of advantage to the profession to enter into a detailed statement of the evidence adduced on the trial.
The judgment will be affirmed.
. The other Justices concurred.